Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/861,816, filed 4/29/2020.
Claims 1-16 are pending and examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 7 is objected to because of the following informalities: in line 6, “a said” should be “said”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 1, lines 9-10, “the engaging portion being engaged with the bottom wall of the head beam” renders the metes and bounds of the claim unclear since the wall of the beam is couched within a functional phrase and not positively recited and the phrase indicted above is a positive limitation between the portion and wall/beam.  By changing the phrase to “the engaging portion configured to engage with the bottom wall of the head beam” the rejection would be overcome.
In claim 1, lines 13-14, “the sliding holder slides to and fro on the bottom wall of the head beam” renders the metes and bounds of the claim unclear since the wall of the beam is couched within a functional phrase and not positively recited and the phrase indicted above is a positive limitation between the holder and wall/beam.  By changing the phrase to “the sliding holder is configured to slide to and fro on the bottom wall of the head beam” the rejection would be overcome.
	In claims 4-6, line 1, “the body” has no antecedent basis.
In claim 7, line 9-11, “another end of the pull cord if wound around the second cord winding portion of the pull cord holder and the first cord winding portion of the sliding holder in accordance with a predetermined journey” is a duplicate of claim 1, lines 11-13 and should either be amended or deleted.
	In claim 12-16, line 2, “a fitting hole spaced from the fitting hole” is not clear how the fitting hole can be one and also spaced.  By defining that the bottom wall comprises a second fitting hole spaced from the (first) fitting hole and clarifying that the fitting hole of line 3 is the second fitting hole the rejection would be overcome.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s Admitted Prior Art(AAPA, see Figs. 1-2).
 	AAAPA discloses an engaging unit(90, see Figs. 1 and 2) mounted on a bottom wall of a head beam(91) of a blind(92), the engaging unit comprising: 
a spring holder(95) having a hook portion; 
an extension spring(952) with an end hooked to the hook portion of the spring holder; 
a sliding holder(953) having a hook portion and a first cord winding portion, wherein another end of the extension spring is hooked to the hook portion of the sliding holder; 
a pull cord(954); and 

Regarding claim 2, AAPA discloses the engaging unit of claim 1, wherein the sliding holder has at least one embedded portion(the term “embedded” lends no structural imitation to the claim and is considered met by the side portions of the holder extending toward side walls of the head beam, see Fig. 1).
Regarding claim 3, AAPA discloses the engaging unit of claim 2, wherein the pull cord holder has at least one embedded portion(the term “embedded” lends no structural imitation to the claim and is considered met by the side portions of the holder extending toward side walls of the head beam, see Fig. 1).
Regarding claim 7, AAPA discloses a blind, comprising:
a head beam(91) having a bottom wall(see Figs. 1-2), wherein two cord holes(911) and a first and second fitting hole(receiving rivets 94) are penetratingly disposed in the bottom wall(see Fig. 2); 

a bottom beam(93) fitted to another end of the blind body(see Fig. 1); and 
said engaging unit of claim 1, the engaging unit being fitted to the bottom wall of the head beam(see Fig. 1), thereby allowing the engaging portion of the pull cord holder of the engaging unit to be engagedly disposed in the fitting hole of the bottom wall of the head beam(as discussed above the rivet 94 attaches the holder to the wall), wherein another end of the pull cord is wound around the second cord winding portion of the pull cord holder and the first cord winding portion of the sliding holder in accordance with a predetermined journey, then penetratingly disposed in the two cord holes of the bottom wall of the head beam and the blind body, and finally disposed at the bottom beam and opposite positions of the two cord holes of the bottom wall of the head beam, such that the sliding holder slides to and fro on the bottom wall of the head beam in response to ascent and descent of the pull cord as well as extension and contraction of the extension spring(see Figs. 1 and 2).
Regarding claim 8. The blind of claim 7, wherein two opposing lengthwise sides of the bottom wall of the head beam extend upward to form two sidewalls(see Figs. 1 and 2), and the inner walls of the two sidewalls protrude toward each other to form a guide rail(see Figs. 1 and 2), wherein the sliding holder(953) of the engaging unit has at least one embedded portion(see Fig. 1) corresponding in position to and embedded in the guide rail of the head beam.

Regarding claims 10-11, AAPA discloses the blind of claims 8-9, wherein first fitting hole(receiving rivet 94) of the head beam has a major-hole portion(top portion near top of hole) and a minor-hole portion(bottom portion near bottom of hole) in communication with the major-hole portion(the portions are continuous and therefore communicate), wherein the engaging portion(rivet 94) of the pull cord holder of the engaging unit is a protruding wall(the term “protruding wall” lends no structural limitation to the claim, therefore the rivet has walls and is considered to meet the claim limitation) penetratingly disposed in the major-hole portion of the fitting hole of the head beam and then engagedly disposed in the minor-hole portion of the fitting hole(the rivet enters the  major hole and then the minor hole meeting the claim limitation).
Regarding claims 12-16, AAPA discloses the blind of claims 7-9, wherein the bottom wall of the head beam further comprises the second fitting hole spaced apart from the first fitting hole(holes receiving rivets), and the spring holder(51) of the engaging unit further has an engaging portion(rivet 94) engagedly disposed in the fitting hole of the bottom wall of the head beam.

Claim(s) 4-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over AAPA.
AAPA discloses the engaging unit of claims 1-3, wherein the engaging portion(portion receiving rivet 64) is connected to the body of the pull cord holder by at .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Or in the alternative, 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA.
AAPA discloses the discloses the engaging unit of claims 1-3, wherein the spring holder has an engaging portion(portion receiving rivets 94, see Fig,. 1) with ribs attaching the portion to the spring holder(see Figs. 1 and 2), but lacks the specific use of the engaging portion(portion receiving rivet 64) connected to the body of the pull cord holder by at least one reinforcing ribs.
	It would have been well within the purview of a skilled artisan to have connected the engaging portion to the pull cord holder via ribs, as shown in Figs 1 and 2, in order to have securely attached the two elements to one another.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851.  The examiner can normally be reached on M-F 7a-1p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/